IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 16, 2009
                                No. 08-40100
                              c/w No. 08-40106               Charles R. Fulbruge III
                             Conference Calendar                     Clerk



UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JULIAN DE JESUS CASTILLO

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:02-CR-696-1


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Julian De Jesus Castillo appeals the revocation of his supervised release.
He contends that the district court unlawfully revoked supervised release based
on hearsay evidence adduced in violation of his limited right to confront adverse
witnesses.    Castillo has served the term of imprisonment imposed upon
revocation, and the district court imposed no further term of supervised release.
Therefore, Castillo has no “concrete and continuing injury,” and there is no case


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-40100
                               c/w No. 08-40106

or controversy over which this court may exercise jurisdiction under Article III,
§ 2, of the Constitution. Spencer v. Kemna, 523 U.S. 1, 7, 14 (1998). His appeal
is DISMISSED as moot.




                                       2